FILED
                            NOT FOR PUBLICATION                              JUL 07 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RICHARD ABERCROMBIE,                             No. 14-16675

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00048-GSA

 v.
                                                 MEMORANDUM*
RICHARD M. KAUT, Dr.,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Gary S. Austin, Magistrate Judge, Presiding**

                             Submitted June 22, 2015***

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      California state prisoner Richard Abercrombie appeals pro se from the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Abercrombie consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion a district court’s dismissal for failure

to serve the summons and the complaint in a timely manner. Puett v. Blandford,

912 F.2d 270, 273 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion in dismissing Abercrombie’s

action without prejudice because, despite being given opportunities to locate

defendant and being warned that dismissal would result if he failed to provide the

United States Marshal with a valid current address, Abercrombie failed to serve the

summons and the complaint on Kaut in a timely manner. See Fed. R. Civ. P. 4(m)

(requiring service within 120 days of the filing of the complaint); Walker v.

Summer, 14 F.3d 1415, 1421-22 (9th Cir. 1994) (the prisoner must provide the

United States Marshal with sufficient information to serve the defendant),

overruled on other grounds by Sandin v. Conner, 515 U.S. 472, 483-84 (1995).

      Abercrombie’s contention that he was subjected to cruel and unusual

punishment as a result of attempting to serve Kaut is unpersuasive.

      We do not consider the documents attached to Abercrombie’s opening brief

because they were not presented below. See United States v. Elias, 921 F.2d 870,

874 (9th Cir. 1990) (“Documents or facts not presented to the district court are not


                                          2                                     14-16675
part of the record on appeal.”).

      AFFIRMED.




                                   3   14-16675